Holmes, J.
The only question reported is whether the letter accompanying the note which the petitioner discounted gave notice that the indorsement of the firm name was for accommodation. The words with which the letter begins gave that notice in plain terms. “We have good captains in our employ who we frequently assist, and the enclosed I offer you I do not hesitate to say is,” etc. These words import that the offer of the enclosed note is a case of assistance to captains in the firm’s employ. The only .assistance apparent was the firm’s indorsement. An indorsement for the assistance of another presumably means an indorsement for his accommodation. If the contemplated assistance had been a subsequent loan to the captain of the firm’s own money, and it had been intended to receive the proceeds of the note to the use of the firm, there would have been no point or sense in mentioning the habit of assisting their captains. As a subsequent independent transaction it would not have concerned the bank.
The bank had no communication with the maker of the note, but paid the discount by sending to Baker, the partner who indorsed the firm’s name, a check to Baker’s order. But as he was the person who conducted the transaction, the form of the check did not amount, necessarily and as matter of law, to notice that the bank understood that the note belonged to the firm, and that the discount was for the firm’s account. Whether it would have warranted a finding to that effect, in view of the note’s being made to Baker’s order and being indorsed by him, is not before us. It is assumed by both sides that if the bank had notice that the original note was made for accommodation, the firm were not bound by it, (National Bank of the Commonwealth v. Law, 127 Mass. 72, 75,) although the person actually accommodated was Baker, not Richardson the maker as the letter represented, and that the renewal stands no better. Western Bank v. Mills, 7 Cush. 539, 546. Chenery v. Barker, 12 Gray, 345, 346.

Order dismissing petition affirmed.